DETAILED ACTION
1.	This office action is in response to the communication filed on 09/17/2018.
2.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Allowable Subject Matter
5.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
6.	Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action, and include all of the limitations of the base claim and any intervening claims.  
7. 	Claims 14-20 are allowed.


The present invention is directed toward a method to identify phishing attacks.  Independent claims 1, 14 and 19 identify the uniquely distinct features for receiving a notification of a phishing attempt, searching for recipients of the phishing attempt based on a parameter of the phishing attempt, identify the recipients have interacted or have been successfully targeted by the phishing attempt using an observable interaction with the phishing attempt, wherein the observable interaction is a detected interaction with the phishing attempt by a user; providing a summary of the recipients; and performing security measures in response to the phishing attempt, taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Vargas Gonzalez (US 20190132356 A1), discloses a method to detect the identities of victims of phishing activities, wherein a user is determined to interact with a website or a suspected phishing site. The other closest prior art, Cohen et al. (US 20160006749 A1), discloses a method to analyze phishing-related data items, and identifying one or more recipients of emails associated with phishing activity. However, either singularly or in combination, Vargas Gonzalez and/or Cohen et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 14, 19, and the respective dependent claims 2-13, 15-18, 20 are in condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  
Claim 1 is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a “system” is not a process, machine, manufacture or composition of matter.  The claimed element, “one or more client instances”, is non-statutory subject matter.  The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification (e.g. para. 42, “Client instance [] is supported by virtual servers”), the claim as a whole permits non-statutory embodiment, i.e. software per se.  
Dependent claims 2-13 do not cure the deficiencies of the independent claim 1; therefore, they are also rejected for the same reason set forth above.
If the written specification supports, amending the claim(s) to comprise a physical/hardware device would overcome the rejection.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437